DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Claims 15 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 27 August 2021.
Applicant's election with traverse of Invention  in the reply filed on 27 August 2021 is acknowledged.  The traversal is on the ground(s) that there would not be sufficient burden to examine all Inventions.  This is not found persuasive because for U for restriction to be proper.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 recites the expansive-structured flow path part has an “appropriate volume.” Examiner is unable to ascertain, and the specification does not provide more evidence as to what defines an “appropriate volume.”
	Claims 20-24 are thus rejected for their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-17 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al. (US 4,756,884) hereinafter Hillman.
	Regarding claim 16, Hillman teaches a device for manufacturing composite particles by mixing a first fluid and a second fluid (Title; Abstract) (Examiner notes the 
At least one first inlet flow path (34) for supplying the first fluid; at least one second inlet flow path (36) for supplying the second fluid (Fig 1B; Col 18, Ln 58-60); and a mixing flow path (44) for merging the first fluid and the second fluid supplied respectively from the first inlet flow path (34) and the second inlet flow path (36) and allowing the two kinds of fluids to flow down for a predetermined length while mixing the two kinds of fluids (Examiner notes the limitation “allowing the two kinds of fluids to flow down for a predetermined length while mixing the two kinds of fluids” is functional language and that Hillman teaches a chamber that meets the claimed limitation) (Fig 1B; Col 19, Ln 10-17).
The mixing flow path (44) being a continuous flow path and having a heterogeneous cross-sectional flow path area in a continuity direction thereof for making gradual or repeated change in velocity (Fig 1B; Col 19, Ln 12-14, Ln 18-21).
Regarding claim 17, Hillman teaches the mixing flow path (44) has at least one taper-structured flow path part having a gradually decreasing flow path cross-sectional area in a downstream direction (Fig 1B).
Regarding claim 19, Hillman teaches the mixing flow path has at least one expansive-structured flow path part (examiner will interpret one bulge 46 to be an expansive-structured flow path) having an appropriate volume, and the expansive-structured flow path part comprises a body part, and an inlet part (examiner will interpret the upstream section of the bulge to be the inlet) and an outlet part (examiner will interpret the downstream section of the bulge to be the outlet) formed by opening the body part, and the body part has a larger cross-sectional flow path area than either of the inlet part and the outlet part (Fig 1B). 
Regarding claim 20, Hillman teaches the mixing flow path has a uniform depth (Col 15, Ln 52-55), and the body part of the expanded flow path structure part is increased in cross-sectional area by being expanded in a width direction thereof (Fig 1B).
Regarding claim 21, Hillman teaches the body part of the expansive-structured flow path part (46) has wall surfaces in an arc shape (Fig 1B).
Regarding claim 22, Hillman teaches one mixing region unit (46) comprises at least one each of the taper-structured flow path part and the expanded flow path structure part, and the mixing flow path (44) has at least one mixing region unit (46) (Fig 1B; Col 19, Ln 12-14).
Regarding claim 23, Hillman teaches the mixing flow path (44) has a standard flow path structure part (examiner will interpret where the diameter of bulge 46 decreases to be a “standard flow path structure”) having a predetermined flow path width, and the mixing region unit (46) is provided in continuity with the standard flow path structure part (Fig 1B).
Regarding claim 24, Hillman teaches the standard flow part structure part has a flow path width decreasing gradually in a downstream direction from the predetermined flow path width (Fig 1B).
Regarding claim 25, Hillman teaches each of the flow paths has a depth of not less than 1 mm (Col 15, Ln 52-55) and a flow path width of not less than 0.5 mm (Col 5, Ln 59-60).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hillman.
Regarding claim 18, Hillman teaches claim 17 as discussed above and further discusses an embodiment teaching the mixing flow path (20) is constructed by a single taper-structured flow path part (18).
Hillman does not explicitly disclose the taper-structure flow path has a uniform depth and a tapered flow path width with an inclination of not less than 1.5/100.
However Hillman discloses the cross-sectional areas and volumes of paths may be varied widely depending on the necessity for their function of providing pumping action or flow (Col 6, Ln 47-50). 
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE P BERSABAL whose telephone number is (571)272-8952.  The examiner can normally be reached on M-F 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINE BERSABAL/Examiner, Art Unit 3726      

/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726